Name: Commission Implementing Regulation (EU) NoÃ 1082/2012 of 9Ã November 2012 amending Regulation (EU) NoÃ 185/2010 in respect of EU aviation security validation Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: transport policy;  communications;  organisation of transport;  air and space transport
 Date Published: nan

 22.11.2012 EN Official Journal of the European Union L 324/25 COMMISSION IMPLEMENTING REGULATION (EU) No 1082/2012 of 9 November 2012 amending Regulation (EU) No 185/2010 in respect of EU aviation security validation (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 establishing common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1) and in particular Article 4(3) thereof, Whereas: (1) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (2) does not contain detailed rules for EU aviation security validation. It is necessary to introduce such rules in order to harmonise the conditions by which compliance is established in respect of aviation security. (2) Regulation (EU) No 185/2010 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security set up by Article 19(1) of Regulation (EC) No 300/2008, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 Member States shall demonstrate to the Commission how they contribute to the implementation of point 11.6 in respect of point 6.8 of the Annex to Regulation (EU) No 185/2010 by 31 January 2013 at the latest. Independent validators certified before the entry into force of this Regulation remain qualified to perform EU aviation security validation of known consignors in Member States until the certification expires or for a period of five years, whichever is less. Article 3 The Commission will assess and evaluate the application of the measures provided for in this Regulation and if appropriate make a proposal by 30 June 2015 at the latest. Article 4 This Regulation shall enter into force on the date of publication. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 55, 5.3.2010, p. 1. ANNEX A. The Annex to Regulation (EU) No 185/2010 is amended as follows: (1) point 6.3.1.2(b) is amended as follows: (a) in the first subparagraph, independent validator is replaced by EU aviation security validator; (b) in the second subparagraph, independent validator is replaced by EU aviation security validator; (2) point 6.4.1.2(b) is amended as follows: (a) in the first subparagraph, independent validator is replaced by EU aviation security validator; (b) in the second subparagraph, independent validator is replaced by EU aviation security validator; (c) in the third subparagraph, independent validator is replaced by EU aviation security validator; (d) in the fifth subparagraph, independent validator is replaced by EU aviation security validator. B. Point 6.8 is replaced by the following: 6.8. PROTECTION OF CARGO AND MAIL BEING CARRIED INTO THE UNION FROM THIRD COUNTRIES 6.8.1. Designation of air carriers 6.8.1.1. Any air carrier carrying cargo or mail from an airport in a third country not listed in Attachment 6-F for transfer, transit or unloading at any airport falling within the scope of Regulation (EC) No 300/2008 shall be designated as an Air Cargo or Mail Carrier operating into the Union from a Third Country Airport  (ACC3): (a) by the appropriate authority of the Member State that issued the air carriers Air Operators Certificate; (b) by the appropriate authority of the Member State listed in the Annex to Commission Regulation (EC) No 748/2009 (1) as amended by Regulation (EU) No 394/2011 (2) on the list of aircraft operators which had performed an aviation activity within the meaning of Annex I to Directive 2003/87/EC of the European Parliament and of the Council (3) on or after 1 January 2006, for air carriers that do not hold an Air Operators Certificate issued by a Member State; (c) by the appropriate authority of the Member State where the air carrier has its major base of operations in the Union, or any other appropriate authority of the Union by agreement with that appropriate authority, for air carriers not holding an Air Operators Certificate issued by a Member State and not listed in the Annex to Regulation (EC) No 748/2009. 6.8.1.2. The designation of an air carrier as ACC3 in respect of its cargo and mail operations from an airport for which ACC3 designation is required (hereafter, the relevant cargo operations ) shall be based on (a) the nomination of a person with overall responsibility on the air carriers behalf for the implementation of cargo or mail security provisions in respect of the relevant cargo operation; and (b) until 30 June 2014, a Declaration of commitments  ACC3  as set out in attachment 6-H confirming the implementation of the security programme covering the points as specified in Attachment 6-G. The declaration shall be signed on behalf of the air carrier by its legal representative or by the person responsible for security. Either a copy or the original shall be retained by the appropriate authority until the expiry date of the ACC3 designation; (c) from 1 July 2014, an EU aviation security validation report confirming the implementation of security measures. 6.8.1.3. The appropriate authority shall allocate to the ACC3 designated a unique alphanumeric identifier in the standard format identifying the air carrier and the third country airport for which the air carrier has been designated to carry cargo or mail into the Union. 6.8.1.4. The designation shall be valid from the date the appropriate authority has entered the ACC3s details into the Union database of regulated agents and known consignors, for a maximum period of five years. 6.8.1.5. An ACC3 listed on the Union database of regulated agents and known consignors shall be recognised in all Member States for all operations from the third country airport into the Union. 6.8.2. EU aviation security validation for ACC3 6.8.2.1. The EU aviation security validation in respect of an air carriers relevant cargo operations shall consist of (a) an examination of the air carriers security programme ensuring its relevance and completeness in respect of all points set out in Attachment 6-G; and (b) verification of the implementation of aviation security measures in respect of the relevant cargo operations by using the checklist set out in Attachment 6-C3. 6.8.2.2. The EU aviation security validations verification of the implementation shall be on-site, to one of the following degrees: 1. At the airport from which the air carrier has relevant cargo operations before ACC3 designation can be granted for that airport. If the EU aviation security validation thereupon establishes the non-implementation of one or more of the objectives listed in the checklist set out in Attachment 6-C3, the appropriate authority shall not designate the air carrier as ACC3 for the relevant cargo operations without proof of the implementation of measures by the air carrier rectifying the deficiency identified. 2. At a representative number of airports with relevant cargo operations of an air carrier before ACC3 designation is granted for all airports with relevant cargo operations of that air carrier. The following conditions apply: (a) this option is requested by an air carrier which operates several relevant air cargo operations; (b) the appropriate authority has verified that the air carrier applies an internal security quality assurance programme that is equivalent to EU aviation security validation; (c) the representative number shall be at least 3 or 5 %, whichever is the higher, and all airports situated in a high risk origin; (d) the appropriate authority has agreed to a roadmap that ensures EU aviation security validations for every year of the designation at additional airports for which ACC3 designation will be granted or until all airports are validated. Those validations shall each year be at least equal in number to those required in (c). The roadmap shall state the reasons underpinning the choice of additional airports; (e) all ACC3 designations shall end on the same day; (f) where one of the EU aviation security validations agreed under the roadmap establishes the non-implementation of one or more of the objectives listed in the checklist set out in Attachment 6-C3, the designating appropriate authority shall require proof of the implementation of measures rectifying the deficiency identified at that airport, and, depending on the seriousness of the deficiency, request:  EU aviation security validation of all airports for which ACC3 designation is required in accordance with point 6.8.2.2.1 within a deadline set by the appropriate authority, or  twice the number of the EU aviation security validations established under (d) per each of the remaining years of ACC3 designations. 6.8.2.3. The appropriate authority can designate an air carrier as ACC3 for a limited period, ending on 30 June 2016 at the latest, where an EU aviation security validation could not take place for objective reasons beyond the responsibility of the air carrier. Where such a designation is granted for a period of more than three months the appropriate authority shall have verified that the air carrier applies an internal security quality assurance programme that is equivalent to EU aviation security validation. 6.8.2.4. Where the EU aviation security validation of an ACC3 took place before 1 July 2014 and did not confirm implementation of the requirements of the second sentence of point 6.8.3.2, the ACC3 shall provide the appropriate authority with proof of implementation of these requirements, by 1 July 2014 at the latest. Proof shall consist of an update of the respective part of the security programme and may consist of a follow-up on-site verification. 6.8.2.5. The EU aviation security validation shall be recorded in a validation report consisting at least of the declaration of commitments as set out in Attachment 6-H1, the checklist set out in Attachment 6-C3 and a declaration by the EU aviation security validator as set out in Attachment 11-A. The EU aviation security validator shall submit the validation report to the appropriate authority and provide the validated air carrier with a copy. 6.8.3. Security controls for cargo and mail arriving from a third country 6.8.3.1. The ACC3 shall ensure that all cargo and mail carried for transfer, transit or unloading at a Union airport is screened, unless: (a) the required security controls have been applied to the consignment by an EU aviation security validated regulated agent and the consignment has been protected from unauthorised interference from the time that those security controls were applied and until loading; or (b) the required security controls have been applied to the consignment by an EU aviation security validated known consignor and the consignment has been protected from unauthorised interference from the time that those security controls were applied and until loading; or (c) the required security controls have been applied to the consignment by an account consignor, under the responsibility of an EU aviation security validated regulated agent, the consignment has been protected from unauthorised interference from the time that those security controls were applied and until loading, and it is not carried on a passenger aircraft; or (d) the consignment is exempted from screening in accordance with point 6.1.1.d of Regulation (EU) No 185/2010 and protected from unauthorised interference from the time that it became identifiable air cargo or identifiable air mail and until loading. 6.8.3.2. Until 30 June 2014, the screening requirements set out in point 6.8.3.1 shall, as a minimum, meet ICAO standards. Thereafter, cargo and mail carried into the Union shall be screened by one of the means or methods listed in point 6.2.1 of Commission Decision 2010/774/EU to a standard sufficient to reasonably ensure that it contains no prohibited articles. 6.8.3.3. The ACC3 shall ensure in respect of: (a) transfer and transit cargo or mail that screening in accordance with point 6.8.3.2 or security controls have been applied at the point of origin or elsewhere in the supply chain and such consignments have been protected from unauthorised interference from the time that those security controls were applied and until loading. (b) high risk cargo and mail that screening in accordance with point 6.7 has been applied by itself or by an EU aviation security validated entity at the point of origin or elsewhere in the supply chain, that such consignments have been labelled SHR and have been protected from unauthorised interference from the time that those security controls were applied and until loading. 6.8.3.4. The unique alphanumeric identifier of the ACC3 and the security status of the consignment as referred to in point 6.3.2.6(d) and issued by an EU aviation security validated regulated agent shall be indicated in the accompanying documentation, either in the form of an air waybill, equivalent postal documentation or in a separate declaration and either in an electronic format or in writing. 6.8.3.5. In the absence of a regulated agent referred to in point 6.8.4, the ACC3 or an air carrier arriving from a third country listed in Attachment 6Fii may issue the security status declaration. 6.8.4. Validation of regulated agents and known consignors 6.8.4.1. In order to become EU aviation security validated regulated agent or known consignor third country entities shall be validated according to one of the following two options and be listed in the database of the ACC3(s) to which it directly delivers cargo or mail for carriage into the Union: (a) the ACC3s security programme shall set out details of security controls implemented on its behalf by third country entities from which it accepts cargo or mail directly for carriage into the Union. The EU aviation security validation of the ACC3 shall validate the security controls applied by those entities; or (b) the third country entities submit the relevant cargo handling activities to an EU aviation security validation at intervals not exceeding five years and provide ACC3(s) with a copy of the validation report. 6.8.4.2. If the EU aviation security validation according to point 6.8.4.1(b) concludes that the entity (a) has succeeded in complying with the objectives referred to in the relevant checklist, the validation report shall state that the entity is designated EU aviation security validated regulated agent or known consignor. The validator shall provide the validated entity with the original of the validation report; (b) has failed to comply with the objectives referred to in the relevant checklist, the entity is not authorised to operate cargo for carriage into the EU. It shall receive a copy of the completed checklist stating the deficiencies. 6.8.4.3. The ACC3 shall maintain a database giving at least the following information for each regulated agent or known consignor that has been subject to EU aviation security validation in accordance with point 6.8.4.1, from which it directly accepts cargo or mail for carriage into the Union: (a) the company details, including the bona fide business address; (b) the nature of the business, excluding business sensitive information; (c) contact details, including those of the person(s) responsible for security; (d) the company registration number, if applicable; (e) where available and at the latest as of 1 July 2014, the validation report. The database shall be available for inspection of the ACC3. Other EU aviation security validated entities may maintain such a database. 6.8.5. Non-compliance and discontinuation of ACC3 designation 6.8.5.1. Non-compliance 1. If the Commission or an appropriate authority identifies a serious deficiency relating to an ACC3 operation which is deemed to have a significant impact on the overall level of aviation security in the Union it shall: (a) inform the ACC3 concerned promptly, request comments and appropriate measures rectifying the serious deficiency; (b) promptly inform the Commission and other Member States. 2. Where an appropriate authority has not achieved rectification, the Commission may, after consulting the regulatory committee for civil aviation security, conclude that the carrier can no longer be recognised as an ACC3, either for specific or for all routes from third countries into the Union. In such cases, details of the ACC3 shall be removed from the Union database of regulated agents and known consignors. 3. An air carrier whose recognition as an ACC3 has been withdrawn in accordance with point 6.8.5.1 shall not be reinstated or included in the Union database of regulated agents or known consignors until an EU aviation security validation has confirmed that the serious deficiency has been rectified and the committee on civil aviation security has been informed thereof by the relevant appropriate authority. 6.8.5.2. Discontinuation The appropriate authority that designated the ACC3 is responsible for removing the ACC3 from the Union database of regulated agents and known consignors : (a) at the request or in agreement with the air carrier; or (b) where the ACC3 does not pursue relevant cargo operations and does not react to a request for comments or otherwise obstructs the assessment of risk to aviation. C. The following Attachment is inserted after Attachment 6-C: ATTACHMENT 6-C3 VALIDATION CHECKLIST FOR ACC3 ACC3 (Air cargo or mail carrier operating into the Union from a third country airport) designation is the prerequisite for carrying air cargo or air mail into the European Union (4) (EU) or Iceland, Norway and Switzerland and is required by Regulation (EU) No 185/2010 as amended by Commission Implementing Regulation (EU) No 859/2011 (5). ACC3 designation is in principle (6) required for all flights carrying cargo or mail for transfer, transit or unloading at EU/EEA airports. The appropriate authorities of the Member States of the European Union, Iceland, Norway and Switzerland are each responsible for the designation of specific air carriers as ACC3. The designation is based on the security programme of an air carrier and on an on-site verification of the implementation in compliance with the objectives referred to in this validation checklist. The checklist is the instrument to be used by the EU aviation security validator for assessing the level of security applied to EU/EEA bound air cargo or air mail (7) by or under the responsibility of the ACC3 or an air carrier applying for ACC3 designation. A validation report shall be delivered to the designating appropriate authority and to the validated entity within a maximum of one month after the on-site verification. Integral parts of the validation report shall be at least:  the completed checklist signed by the EU aviation security validator and where applicable commented by the validated entity,  the declaration of commitments (Attachment 6-H1 set out in the Annex to Regulation (EU) 185/2010) signed by the validated entity, and  an independence declaration (Attachment 11-A set out in the Annex to Regulation (EU) 185/2010) in respect of the entity validated signed by the EU aviation security validator. Page numbering, the date of the EU aviation security validation and initialling on each page by the validator and the validated entity shall be the proof of the validation reports integrity. By default the validation report shall be in English. Part 3  Security programme of the air carrier, Part 6  Database, Part 7  Screening and Part 8  High risk cargo or mail (HRCM) shall be assessed against the requirements of Chapters 6.7 and 6.8 of Regulation (EU) No 185/2010. For the other parts, baseline standards are the Standards and Recommended Practices (SARPs) of Annex 17 to the Convention on International Civil Aviation and the guidance material contained in the ICAO Aviation Security Manual (Doc 8973-Restricted). Completion notes:  All parts of the checklist must be completed. Where no information is available, this must be explained.  After each part, the EU aviation security validator shall conclude if and to what extent the objectives of this part are met. PART 1 Identification of the entity validated and the validator 1.1. Date(s) of validation Use exact date format, such as 01.10.2012 to 02.10.2012 dd/mm/yyyy 1.2. Date of previous validation and Unique Alphanumeric Identifier (UAI) of the ACC3 where available dd/mm/yyyy UAI 1.3. Aviation security validator information Name Company/Organisation/Authority UAI Email address Telephone number  including international codes 1.4. Name of air carrier to be validated Name AOC (Air Operators Certificate) issued in (name of State): IATA (International Air Transport Association) code or ICAO (International Civil Aviation Organisation) code if IATA code does not exist for the air carrier. Specify which code State responsible for designating air carrier as ACC3 1.5. Details of third country airport location to be validated or cargo/mail facilities linked to it Name IATA (or ICAO) code for the airport Country 1.6. Nature of air carriers business  More than one business type may be applicable (a) Passenger and cargo/mail carrier (b) Cargo and mail only carrier (c) Cargo only carrier (d) Mail only carrier (e) Integrator (f) Charter 1.7. Name and title of person responsible for third country air cargo/air mail security Name Job title Email address Telephone number  including international codes 1.8. Address of the air carriers main office at the airport being visited Number/Unit/Building/Airport Street Town Postcode State (where relevant) Country 1.9. Address of the air carriers main office, e.g. the corporate headquarters Number/Unit/Building/Airport Street Town Postcode State (where relevant) Country PART 2 Organisation and responsibilities of the ACC3 at the airport Objective: No air cargo or mail shall be carried to the EU/EEA without being subject to security controls. Details of such controls are provided by the following Parts of this checklist. The ACC3 shall not accept cargo or mail for carriage on an EU-bound aircraft unless the application of screening or other security controls is confirmed and accounted for by an EU aviation security validated regulated agent, an EU aviation security validated known consignor or an account consignor of a EU aviation security validated regulated agent, or such consignments are subject to screening in accordance with EU regulations. The ACC3 shall have a process to ensure that appropriate security controls are applied to all EU/EEA bound air cargo and air mail unless it is exempted from screening in accordance with Union legislation and that cargo or mail is protected thereafter until loading onto aircraft. Security controls shall consist of:  physical screening which shall be of a standard sufficient to reasonably ensure that no prohibited articles are concealed in the consignment, or  other security controls which are part of a Supply Chain Security process that reasonably ensure that no prohibited articles are concealed in the consignment applied by EU aviation security validated regulated agents or known consignors or by an account consignor of a EU aviation security validated regulated agent. Reference: Point 6.8.3 2.1. Has the air carrier established a process to ensure that air cargo or air mail is submitted to appropriate security controls prior to being loaded onto an EU/EEA bound aircraft? YES or NO If YES, describe the process 2.2. Are the security controls applied by the air carrier or on its behalf by an entity covered under the air carriers security programme? If YES, provide details If NO, which entities not covered by the air carriers security programme apply security controls to air cargo or mail carried by this air carrier into the EU/EEA? Specify the nature of these entities and provide details  Private handling company  Government regulated company  Government screening facility or body  Other 2.3. By which instruments and instructions does the air carrier ensure that security controls are applied in the required manner? 2.4. Is the air carrier able to request the appropriate security controls in case the screening is carried out by entities which are not covered by the air carriers security programme, such as government facilities? YES or NO If NO, provide details 2.5. Has a regulated agent/known consignor programme for air cargo and mail been put in place in accordance with ICAO standards in the State of the airport at which the validation visit takes place? If YES, describe the elements of the programme and how it has been put in place 2.6. Conclusions and general comments on the reliance, conclusiveness and robustness of the process. Comments from the air carrier Comments from the EU aviation security validator PART 3 Security programme of the air carrier Objective: The ACC3 shall ensure that its security programme includes all the aviation security measures relevant and sufficient for air cargo and mail to be transported into the EU. The security programme and associated documentation of the air carrier shall be the basis of security controls applied in compliance with the objective of this checklist. The air carrier may wish to consider passing its documentation to the EU aviation security validator in advance of the site visit to help acquaint him with the details of the locations to be visited. Reference: Point 6.8.2.1 and Attachment 6-G Note: The following points listed in Attachment 6-G set out in the Annex to Regulation (EU) No 185/2010 shall be appropriately covered: (a) description of measures for air cargo and mail; (b) procedures for acceptance; (c) regulated agent scheme and criteria; (d) known consignor scheme and criteria; (e) account consignor scheme and criteria; (f) standard of screening and physical examination; (g) location of screening and physical examination; (h) details of screening equipment; (i) details of operator or service provider; (j) list of exemptions from security screening or physical examination; (k) treatment of high risk cargo and mail. 3.1. Air carrier security programme Date  use exact date format dd/mm/yyyy Version Has the programme been submitted to an EU/EEA appropriate authority at an earlier stage? If YES when for ACC3 designation? Other purposes? 3.2. Does the security programme cover sufficiently the elements of the list above? YES or NO If NO, describe why detailing the reasons 3.3. Are the aviation security measures described by the security programme relevant and sufficient to secure EU/EAA bound air cargo/ air mail according to the required standards? YES or NO If NO, describe why detailing the reasons 3.4. Conclusion: Is the security programme conclusive, robust and complete? YES or NO If NO, specify reasons Comments from the air carrier Comments from the EU aviation security validator PART 4 Staff recruitment and training Objective: The ACC3 shall assign responsible and competent staff to work in the field of securing air cargo or air mail. Staff with access to secured air cargo possess all the competencies required to perform their duties and are appropriately trained. To fulfil that objective, the ACC3 shall have a procedure to ensure that all staff (permanent, temporary, agency staff, drivers, etc.) with direct and unescorted access to air cargo/air mail to which security controls are being or have been applied:  have been subject to initial and recurrent pre-employment checks and/or background checks, which are at least in accordance with the requirements of the local authorities of the airport validated, and  have completed initial and recurrent security training to be aware of their security responsibilities in accordance with the requirements of the local authorities of the airport validated. Reference: Point 6.8.3.1 Note:  A background check means a check of a persons identity and previous experience, including where legally permissible, any criminal history as part of the assessment of an individuals suitability to implement a security control and/or for unescorted access to a security restricted area (ICAO Annex 17 definition).  A pre-employment check shall establish the persons identity on the basis of documentary evidence, cover employment, education and any gaps during at least the preceding five years, and require the person to sign a declaration detailing any criminal history in all states of residence during at least the preceding five years (Union definition). 4.1. Is there a procedure ensuring that all staff with direct and unescorted access to secured air cargo/air mail are subject to pre-employment checks that assesses background and competence? YES or NO If YES, indicate the number of preceding years taken into account for the pre-employment check and state which entity carries it out. 4.2. Does this procedure include?  Background check  Pre-employment check  Check of criminal records  Interviews  Other (provide details) Explain the elements, indicate which entity carries this element out and where applicable, indicate the preceding timeframe that is taken into account. 4.3. Is there a procedure ensuring that the person responsible for the application and supervision of the implementation of security controls at the site is subject to a pre-employment check that assesses background and competence? YES or NO If YES, indicate the number of preceding years taken into account for the pre-employment check and state which entity carries it out. 4.4. Does this procedure include?  Background check  Pre-employment check  Check of criminal records  Interviews  Other (provide details) Explain the elements, indicate which entity carries this element out and where applicable, indicate the preceding timeframe that is taken into account. 4.5. Do staff with direct and unescorted access to secured air cargo/air mail receive security training before being given access to secured air cargo/air mail? YES or NO If YES, describe the elements and duration of the training 4.6. Do staff that accept, screen and/or protect air cargo/ air mail receive specific job related training? YES or NO If YES, describe the elements and durations of training courses. 4.7. Do staff referred to in points 4.5 and 4.6 receive recurrent training? YES or NO If YES, specify the elements and the frequency of the recurrent training 4.8. Conclusion: do the measures concerning staff recruitment and training ensure that all staff with access to secured air cargo/air mail have been properly assigned and trained to a standard sufficient to be aware of their security responsibilities? YES or NO If NO, specify reasons Comments from the air carrier Comments from the EU aviation security validator PART 5 Acceptance procedures Objective: The ACC3 shall have a procedure in place in order to assess and verify upon acceptance the security status of a consignment in respect of previous controls. The procedure shall include the following elements:  verification of whether the consignment is delivered by a person nominated by the EU aviation security validated regulated agent or known consignor as listed in its database (Part 6) or an account consignor of such a regulated agent,  verification of whether the consignment is presented with all the required security information (air waybill and security status information on paper or by electronic means) that corresponds to the air cargo and mail consignments being delivered,  verification of whether the consignment is free from any signs of tampering, and  verification of whether the consignment has to be treated as high risk cargo and mail (HRCM). Reference: Point 6.8.3.1 Note:  A regulated agent or a known consignor is an entity handling cargo which has been successfully validated by an EU aviation security validator or whose security measures have been included in the EU validated ACC3 security programme (in that case, the ACC3 is co-responsible for the security measures).  An account consignor is an entity handling cargo for its own account under the responsibility of an EU aviation security validated regulated agent. This regulated agent fully accounts for the security controls applied by the account consignor.  The person nominated corresponds to the person tasked to deliver the air cargo or air mail to the air carrier. The person delivering the consignment to the air carrier shall present an identity card, passport, driving license or other document, which includes his or her photograph and which has been issued or is recognised by the national authority. 5.1. When directly accepting a consignment, does the air carrier establish whether it comes from a regulated agent, a known consignor or an account consignor validated or recognised according to Union air cargo legislation and listed in the database kept by the air carrier? YES or NO If YES, describe the procedure 5.2. When directly accepting a consignment, does the air carrier establish whether its destination is an EU/EEA airport? YES or NO  explain 5.3. If YES  does the air carrier submit all cargo or mail to the same security controls when the destination is an EU/EEA airport? YES or NO If YES, describe the procedure 5.4. When directly accepting a consignment, does the air carrier establish whether it is to be regarded as high risk cargo and mail (HRCM), including for consignments that are delivered by other modes of transport other than air? YES or NO If YES, how? Describe the procedure 5.5. When accepting a secured consignment, does the air carrier establish whether it has been protected from unauthorised interference and/or tampering? YES or NO If YES, describe (seals, locks, etc.). 5.6. If the air carrier accepts transit air cargo/air mail at this location (cargo/mail that departs on the same aircraft it arrived on), does the air carrier establish on the basis of the given data whether or not further security controls need to be applied? YES or NO If YES, how is it established? If NO, what controls are applied to ensure security of EU/EEA bound cargo and mail? 5.7. If the air carrier accepts transfer air cargo/air mail at this location (cargo/mail that departs on a different aircraft to the one it arrived on), does the air carrier establish on the basis of the given data whether or not further security controls need to be applied? YES or NO If YES, how is it established? If NO, what controls are applied to ensure security of EU/EEA bound cargo and mail? 5.8. Is the person delivering secured known air cargo to the air carrier required to present an official identification document containing a photograph? YES or NO 5.9. Conclusion: Are the acceptance procedures sufficient to establish whether air cargo or air mail comes from a secure supply chain or that it needs to be subjected to screening? YES or NO If NO, specify reasons Comments from the air carrier Comments from the EU aviation security validator PART 6 Database Objective: Where the ACC3 is not obliged to apply 100 % screening to EU/EAA bound air cargo or air mail, the ACC3 shall ensure the cargo or mail comes from an EU aviation security validated regulated agent or known consignor or an account consignor of a regulated agent. For monitoring the security relevant audit trail the ACC3 shall maintain a database giving the following information for each entity or person from which it directly accepts cargo or mail:  the status of the involved entity (regulated agent or known consignor),  the company details, including the bona fide business address,  the nature of the business, excluding business sensitive information,  contact details, including those of the person(s) responsible for security,  the company registration number, if applicable. When receiving air cargo or mail the ACC3 has to check in the database whether the entity is listed. If the entity is not included in the database, the air cargo or air mail delivered by it will have to be screened before loading. Reference: Points 6.8.4.1 and 6.8.4.3 6.1. Does the air carrier maintain a database including, as appropriate, the details referred to above, of:  EU aviation security validated regulated agents,  EU aviation security validated known consignors,  account consignors of a regulated agent (on voluntary basis)? YES or NO If YES, describe the database If NO, explain why 6.2. Does staff accepting air cargo and air mail have easy access to the database? YES or NO If YES, describe the process 6.3. Is the database updated in a regular manner as to provide reliable data to the staff accepting air cargo and air mail? YES or NO If NO, explain 6.4. Conclusion: Does the air carrier maintain a database that ensures full transparency on its relation to entities from which it directly receives (screened or security controlled) cargo or mail for transport into the Union/EEA? YES or NO If NO, specify reasons Comments from the air carrier Comments from the EU aviation security validator PART 7 Screening Objective: Where the ACC3 accepts cargo and mail from an entity which is not an EU aviation security validated or the cargo received has not been protected from unauthorised interference from the time security controls were applied, the ACC3 shall ensure this air cargo or air mail is screened before being loaded onto an aircraft. The ACC3 shall have a process to ensure that EU/EEA bound air cargo and air mail for transfer, transit or unloading at an Union airport are screened by the means or methods referred to in EU legislation to a standard sufficient to reasonably ensure that it contains no prohibited articles. Where the ACC3 does not screen air cargo or air mail itself, it shall ensure that the appropriate screening is carried out according to EU requirements. Screening procedures shall include where appropriate the treatment of transfer-/transit-cargo and -mail. Where screening of air cargo or mail is performed by or on behalf of the appropriate authority in the third country, the ACC3 receiving such air cargo or air mail from the entity shall declare this fact in its security programme, and specify the way adequate screening is ensured. Note: Although point 6.8.3.2 allows for ACC3s to apply as a minimum ICAO standards to implement the provisions of point 6.8.3.1 until 30 June 2014, the EU aviation security validation takes into account the EU screening requirements, even if the validation is performed before 1 July 2014. Reference: Points 6.8.3.1, 6.8.3.2, 6.8.3.3 7.1. Is screening applied by the air carrier or on its behalf by an entity covered under the air carriers security programme? If YES, provide details. If applicable, provide details of the entity or entities covered under the air carriers security programme:  Name  Site specific address  Presence of AEO status, if applicable If NO, which entities not covered by the air carriers security programme apply screening to air cargo or mail carried by this air carrier into the EU/EEA? Specify the nature of these entities and provide details  Private handling company  Government regulated company  Government screening facility or body  Other 7.2. What methods of screening are used for air cargo and air mail? Specify, including details of equipment used for screening air cargo and air mail (manufacturer, type, software version, standard, serial number etc.) for all the methods deployed 7.3. Is the equipment or method (e.g. explosive detection dogs) used included in the most recent EU, ECAC or TSA compliance list? YES or NO If YES, provide details If NO, give details specifying the approval of the equipment and date thereof, as well as any indications that it complies with EU equipment standards 7.4. Is the equipment used in accordance with the manufacturers CONOPS (concept of operations) and is the equipment regularly tested and maintained? YES or NO If YES, describe the process 7.5. Is the nature of the consignment taken into consideration during screening? YES or NO If YES, describe how it is ensured that the screening method selected is employed to a standard sufficient to reasonably ensure that no prohibited articles are concealed in the consignment 7.6. Is there a process for the resolution of the alarm generated by the screening equipment? YES or NO If YES, describe the process of resolving alarms to reasonably ensure the absence of prohibited articles. If NO, describe what happens to the consignment. 7.7. Are any consignments exempt from security screening? YES or NO 7.8. Are there any exemptions that do not comply with the Union list? YES or NO If YES, detail 7.9. Is access to the screening area controlled to ensure that only authorised and trained staff is granted access? YES or NO If YES, describe 7.10. Is an established quality control and/or testing regime in place? YES or NO If YES, describe 7.11. Conclusion: Is air cargo/air mail screened by one of the means or methods listed in point 6.2.1 of Decision 2010/774/EU to a standard sufficient to reasonably ensure that it contains no prohibited articles? YES or NO If NO, specify reason Comments from the air carrier Comments from the EU aviation security validator PART 8 High risk cargo or mail (HRCM) Objective: Consignments which originate from or transfer in locations identified as high risk by the EU or which appear to have been significantly tampered with are to be considered as high risk cargo and mail (HRCM). Such consignments have to be screened in line with specific instructions. High risk origins and screening instructions are provided by the appropriate EU/EEA authority having designated the ACC3. The ACC3 shall have a procedure to ensure that EU/EEA bound HRCM is identified and subject to appropriate controls as defined in the Union legislation. The ACC3 shall remain in contact with the appropriate authority responsible for the EU/EEA airports to which it carries cargo in order to have available the latest state of information on high risk origins. The ACC3 shall apply the same measures, irrespective of whether it receives high risk cargo and mail from another air carrier or through other modes of transportation. Reference: Points 6.7 and 6.8.3.4 Note: HRCM cleared for carriage into the EU/EEA shall be issued the security status SHR, meaning secure for passenger, all-cargo and all-mail aircraft in accordance with high risk requirements. 8.1. Does the air carrier staff responsible for performing security controls know which air cargo and mail is to be treated as high risk cargo and mail (HRCM)? YES or NO If YES, describe 8.2. Does the air carrier have procedures in place for the identification of HRCM? YES or NO If YES, describe 8.3. Is HRCM subject to HRCM screening procedures according to EU legislation? YES or NO If NO, indicate procedures applied 8.4. After screening, does the air carrier issue a security status declaration for SHR in the documentation accompanying the consignment? YES or NO If YES, describe how security status is issued and in which document 8.5. Conclusion: Is the process put in place by the air carrier relevant and sufficient to ensure that all HRCM has been properly treated before loading? YES or NO If NO, specify reason Comments from the air carrier Comments from EU aviation security validator PART 9 Protection Objective: The ACC3 shall have processes in place to ensure EU/EEA bound air cargo and/or air mail is protected from unauthorised interference from the point security screening or other security controls are applied or from the point of acceptance after screening or security controls have been applied, until loading. Protection can be provided by different means such as physical (barriers, locked rooms, etc.), human (patrols, trained staff, etc.) and technological (CCTV, intrusion alarm, etc.). EU/EAA bound secured air cargo or mail should be separated from air cargo or mail which is not secured. Reference: Point 6.8.3 9.1. Is protection of secured air cargo and air mail applied by the air carrier or on its behalf by an entity covered under the air carriers security programme? If YES, provide details If NO, which entities not covered by the air carriers security programme apply protection measures to secured air cargo or mail carried by this air carrier into the EU/EEA? Specify the nature of these entities and provide details  Private handling company  Government regulated company  Government screening facility or body  Other 9.2. Are security controls and protection in place to prevent tampering during the screening process? YES or NO If YES, describe 9.3. Are there processes in place to ensure EU/EEA bound air cargo/air mail to which security controls have been applied are protected from unauthorised interference from the time it has been secured until its loading? YES or NO If YES, describe how it is protected If NO, specify reasons 9.4. Conclusions: Is the protection of consignments sufficiently robust to prevent unlawful interference? YES or NO If NO specify reason Comments from the air carrier Comments from EU aviation security validator PART 10 Accompanying documentation Objective: The ACC3 shall ensure that: (1) the security status of the consignment is indicated in the accompanying documentation, either in the form of an air waybill, equivalent postal documentation or in a separate declaration and either in an electronic format or in writing; and (2) its unique alphanumeric identifier appears on documentation accompanying the consignments carried, either in electronic format or in writing. Reference: Points 6.3.2.6 (d), 6.8.3.4 and 6.8.3.5 Note: the following security statuses may be indicated:  SPX, meaning secure for passenger, all-cargo and all-mail aircraft, or  SCO, meaning secure for all-cargo and all-mail aircraft only, or  SHR, meaning secure for passenger, all-cargo and all-mail aircraft in accordance with high risk requirements. In the absence of a regulated agent, the ACC3 or an air carrier arriving from a third country exempted from the ACC3 regime may issue the security status declaration. 10.1. Are consignments accompanied by documentation that confirms previous and current security controls? YES or NO If YES, describe the content of the documentation If NO, explain why and how the cargo or mail is treated as secure by the air carrier if it is loaded onto an aircraft 10.2. Does the documentation include the air carriers ACC3 unique alphanumeric identifier? YES or NO If NO, explain why 10.3. Does the documentation specify the security status of the cargo and how this status was achieved? YES or NO 10.4. Conclusion: Is the documentation process sufficient to ensure that cargo or mail is provided with proper accompanying documentation which specifies the correct security status? YES or NO If NO specify reason Comments from the air carrier Comments from EU aviation security validator PART 11 Compliance Objective: After assessing the ten previous parts of this checklist, the EU aviation security validator has to conclude if its on-site verification corresponds with the content of the part of the air carrier security programme describing the measures for the EU/EAA bound air cargo/ air mail and if the security controls sufficiently implements the objectives listed in this checklist. For your conclusions distinguish between four possible main cases: (1) the air carrier security programme is in compliance with Attachment 6-G set out in the Annex to of Regulation (EU) No 185/2010 and the on-site verification confirms compliance with the objective of the checklist; or (2) the air carrier security programme is in compliance with Attachment 6-G set out in the Annex to of Regulation (EU) No 185/2010 but the on-site verification does not confirm compliance with the objective of the checklist; or (3) the air carrier security programme is not in compliance with Attachment 6-G set out in the Annex to of Regulation (EU) No 185/2010 but the on-site verification confirms compliance with the objective of the checklist; or (4) the air carrier security programme is not in compliance with Attachment 6-G set out in the Annex to of Regulation (EU) No 185/2010 and the on-site verification does not confirm compliance with the objective of the checklist. 11.1. General conclusion: Indicate the case closest to the situation validated 1, 2, 3 or 4 Comments from EU aviation security validator Comments from the air carrier Name of the validator: Date: Signature: ANNEX List of persons and entities visited and interviewed Providing the name of the entity, the name of the contact person and the date of the visit or interview. D. Attachment 6-F is replaced by the following: ATTACHMENT 6-F CARGO AND MAIL 6-Fi THIRD COUNTRIES, AS WELL AS OVERSEAS COUNTRIES AND TERRITORIES WITH SPECIAL RELATIONS TO THE UNION ACCORDING TO THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION AND TO WHICH THE TRANSPORT TITLE OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS 6-Fii THIRD COUNTRIES, AS WELL AS OVERSEAS COUNTRIES AND TERRITORIES WITH SPECIAL RELATIONS TO THE UNION ACCORDING TO THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION AND TO WHICH THE TRANSPORT TITLE OF THAT TREATY DOES NOT APPLY, FOR WHICH ACC3 DESIGNATION IS NOT REQUIRED Third countries as well as countries and territories with special relations to the Union according to the Treaty on the Functioning of the European Union or the Treaty on the European Union for which ACC3 designation is not required are listed in a separate Commission Decision. 6-Fiii VALIDATION ACTIVITIES OF THIRD COUNTRIES AS WELL AS OVERSEAS COUNTRIES AND TERRITORIES WITH SPECIAL RELATIONS TO THE UNION ACCORDING TO THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION AND TO WHICH THE TRANSPORT CHAPTER OF THAT TREATY DOES NOT APPLY, RECOGNISED AS EQUIVALENT TO EU AVIATION SECURITY VALIDATION. E. The following Attachment is inserted after Attachment 6-H ATTACHMENT 6-H1 DECLARATION OF COMMITMENTS  EU AVIATION SECURITY VALIDATED ACC3 On behalf of [name of air carrier] I take note of the following: This report establishes the level of security applied to EU/EEA bound (8) air cargo operations in respect of the security standards listed in the checklist or referred to therein (9). [Name of air carrier] can only be designated Air Cargo or Mail carrier operating into the Union from a Third Country Airport  (ACC3) once an EU validation report has been submitted to and accepted by the appropriate authority of a Member State of the European Union or Iceland, Norway or Switzerland for that purpose, and the details of the ACC3 have been entered in the Union database for the regulated agents and known consignors. If the report establishes a non-compliance in the security measures it refers to, this could lead to the withdrawal of [name of air carrier] designation as an ACC3 already obtained for this airport which will prevent [name of air carrier] transport air cargo or mail into the EU/EEA area for this airport. The report is valid for five years and will therefore expire on _ at the latest. On behalf of [name of air carrier] I declare that:  [name of air carrier] will accept appropriate follow-up action for the purpose of monitoring the standards confirmed by the report.  Any changes to [name of air carrier] operations not requiring full re-validation will be noted on the original report by adding the information while keeping the previous information visible. This may concern the following changes: (1) the overall responsibility for security is assigned to anyone other than the person named in point 1.7 of Attachment 6-C3 to Regulation (EU) No 185/2010; (2) any other changes to premises or procedures likely to significantly impact on security;  [name of air carrier] will inform the authority that designated it as ACC3 if [name of air carrier] ceases trading, no longer deals with air cargo/air mail or can no longer meet the requirements validated in this report.  [name of air carrier] will maintain the security level confirmed in this report as compliant with the objective set out in the checklist and, where appropriate, implement and apply any additional security measures required to be designated ACC3 where security standards were identified as insufficient, until the subsequent validation of [name of air carriers] activities. On behalf of [name of air carrier] I accept full responsibility for this declaration. Name: Position in company: Date: Signature: F. In point 8.1.3.2(b) an independent validator is replaced by an EU aviation security validator. G. In chapter 11, Point 11.0.5 is deleted. H. In chapter 11, Sections 11.5 and 11.6 are replaced by the following: 11.5. QUALIFICATION OF INSTRUCTORS 11.5.1. The appropriate authority shall maintain or have access to lists of certified instructors who have met the requirements set out in point 11.5.2 or 11.5.3. 11.5.2. Instructors shall have successfully completed a background check in accordance with point 11.1.3 and produce evidence of relevant qualifications or knowledge. 11.5.3. Instructors who were recruited or who were providing training specified in this Regulation before it came into force shall, as a minimum, satisfy the appropriate authority that they: (a) have knowledge and competencies as specified in point 11.5.5; and (b) are delivering only courses approved by the appropriate authority in accordance with point 11.2.1.3. 11.5.4. In order to be certified as an instructor qualified to give training defined in points 11.2.3.1 to 11.2.3.5 and in points 11.2.4 and 11.2.5, a person shall have knowledge of the work environment in the relevant aviation security field and qualifications and competencies in the following areas: (a) instructional techniques; and (b) security elements to be taught. 11.5.5. The appropriate authority shall either itself provide training for instructors or approve and maintain a list of appropriate security training courses. The appropriate authority shall ensure that instructors receive regular training or information on developments in the relevant fields. 11.5.6. If the appropriate authority is no longer satisfied that training delivered by a qualified instructor is resulting in the relevant competencies, it shall either withdraw approval of the course or ensure that the trainer is suspended or removed from the list of qualified instructors, as appropriate. 11.6. EU AVIATION SECURITY VALIDATION 11.6.1. EU aviation security validation is a standardised, documented, impartial and objective process for obtaining and evaluating evidence to determine the level of compliance of the validated entity with requirements set out in regulation (EC) No 300/2008 and its implementing acts. 11.6.2. EU aviation security validation (a) may be a requirement for obtaining or maintaining a legal status under Regulation (EC) No 300/2008 and its implementing acts; (b) may be performed by an appropriate authority or a validator approved as EU aviation security validator or a validator recognised as equivalent to it, in accordance with this Chapter; (c) shall assess security measures applied under the responsibility of the validated entity or parts thereof for which the entity seeks validation. At least, it shall consist of: (1) an evaluation of security relevant documentation, including the validated entitys security programme or equivalent; and (2) a verification of the implementation of aviation security measures, which shall include an on-site verification of the validated entitys relevant operations, unless otherwise stated; (d) shall be recognised by all Member States. 11.6.3. Approval requirements for EU aviation security validators 11.6.3.1. Member States shall approve EU aviation security validators based on conformity assessment capacity, which shall comprise: (a) independence from the validated industry, unless otherwise stated; (b) appropriate personnel competence in the security area to be validated as well as methods to maintain such competence at the level referred to in 11.6.3.5; and (c) the functionality and appropriateness of validation processes. 11.6.3.2. Where relevant, the approval shall take account of accreditation certificates in relation to the relevant harmonised standards, namely with EN-ISO/IEC 17020 instead of re-assessing conformity assessment capacity. 11.6.3.3. An EU aviation security validator can be any individual or a legal entity. 11.6.3.4. The national accreditation body established pursuant to Regulation (EC) No 765/2008 of the European Parliament and of the Council (10) may be empowered to accredit the conformity assessment capacity of legal entities to perform EU aviation security validation, adopt administrative measures in that respect and carry out the surveillance of EU aviation security validation activities. 11.6.3.5. Every individual performing EU aviation security validation shall have appropriate competence and background, and shall: (a) have been subject to a background check in accordance with 11.1.3 that shall be recurrent at least every five years; (b) perform EU aviation security validation impartially and objectively, shall understand the meaning of independence and apply methods to avoid situations of conflict of interest in respect of the validated entity; (c) have sufficient theoretical knowledge and practical experience in the field of quality control as well as respective skills and personal attributes to collect, record and assess findings based on a checklist. In particular regarding (1) compliance monitoring principles, procedures and techniques; (2) factors affecting human performance and supervision; (3) the role and powers of the validator, including on conflict of interest; (d) provide proof of appropriate competence based on training and/or a minimum work experience in respect of the following areas: (1) general aviation security principles of Union and ICAO aviation security standards; (2) specific standards related to the activity validated and how they are applied to operations; (3) security technologies and techniques relevant for the validation process; (e) undergo recurrent training at a frequency sufficient to ensure that existing competencies are maintained and new competencies are acquired to take account of developments in the field of aviation security. 11.6.3.6. The appropriate authority shall either itself provide training for EU aviation security validator or approve and maintain a list of appropriate security training courses. 11.6.3.7. Member States may limit the approval of an EU aviation security validator to validation activities which are carried out solely on the territory of that Member State on behalf of the appropriate authority of that Member State. In such cases, the requirements of point 11.6.4.2 do not apply. 11.6.3.8. The approval of an EU aviation security validator shall expire after a maximum period of five years. 11.6.4. Recognition and discontinuation of EU aviation security validators 11.6.4.1. An EU aviation security validator shall not be considered as approved until its details are listed in the Union database for regulated agents and known consignors . Every EU aviation security validator shall be provided with proof of its status by or on behalf of the appropriate authority. For the period the Union database for regulated agents and known consignors cannot accommodate entries with regard to EU aviation security validators, the appropriate authority shall communicate the necessary details of the EU aviation security validator to the Commission which shall make them available to all Member States. 11.6.4.2. Approved EU aviation security validators shall be recognised by all Member States. 11.6.4.3. If an EU aviation security validator demonstrates it no longer meets the requirements referred to in points 11.6.3.1 or 11.6.3.5, the appropriate authority/authorities that approved it shall withdraw approval and remove the validator from the Union database for regulated agents and known consignors . 11.6.4.4. Industry associations and entities under their responsibility operating quality assurance programmes may be approved as EU aviation security validators provided equivalent measures of those programmes ensure impartial and objective validation. Recognition shall be done in cooperation of the appropriate authorities of at least two Member States. 11.6.4.5. The Commission may recognise validation activities undertaken by authorities or aviation security validators under the jurisdiction of and recognised by a third country or an international organisation where it can confirm their equivalency to EU aviation security validation. A list thereof shall be kept in Attachment 6Fiii. 11.6.5. EU aviation security validation report ( the validation report ) 11.6.5.1. The validation report shall record the EU aviation security validation and contain at least: (a) a completed checklist signed by the EU aviation security validator, and where requested commented by the validated entity in the necessary detail; (b) a declaration of commitments signed by the validated entity; and (c) an independence declaration in respect of the entity validated signed by the individual performing the EU aviation security validation. 11.6.5.2. The EU aviation security validator shall establish the level of compliance with the objectives contained in the checklist and record these findings in the appropriate part of the checklist. 11.6.5.3. A declaration of commitment shall state the validated entitys commitment to continue operation under the successfully validated operation standards. 11.6.5.4. The validated entity may declare its agreement or disagreement to the validation reports established compliance level. Such a declaration shall become an integral part of the validation report. 11.6.5.5. Page numbering, date of the EU aviation security validation and initialling by the validator and the validated entity on each page shall prove the validation reports integrity. 11.6.5.6. By default the report shall be in English and delivered to the appropriate authority, where applicable, along with the validated entity within a maximum of one month after the on-site verification. 11.7. MUTUAL RECOGNITION OF TRAINING 11.7.1. Any competencies acquired by a person in order to meet the requirements under Regulation (EC) No 300/2008 and its implementing acts in one Member State shall be recognised in another Member State. ATTACHMENT 11-A INDEPENDENCE DECLARATION  EU AVIATION SECURITY VALIDATOR (a) I confirm that I have established the level of compliance of the validated entity in an impartial and objective way. (b) I confirm that I am not, and have not in the preceding two years, been employed by the validated entity. (c) I confirm that I have no economic or other direct or indirect interest in the outcome of the validation activity, the validated entity or its affiliates. (d) I confirm that I have, and have had in the preceding 12 months no business relations such as training and consultancy beyond the validation process with the validated entity in areas related to aviation security. (e) I confirm that the EU aviation security validation report is based on a thorough fact finding evaluation of relevant security documentation, including the validated entities security programme or equivalent, and on-site verification activities. (f) I confirm that the EU aviation security validation report is based on an assessment of all security relevant areas on which the validator is required to give an opinion based on the relevant EU checklist. (g) I confirm that I have applied a methodology that allows for separate EU aviation security validation reports in respect of each entity validated and ensures objectivity and impartiality of the fact finding and evaluation, where several entities are being validated in a joint action. (h) I confirm that I accepted no financial or other benefits, other than a reasonable fee for the validation and a compensation of travel and accommodation costs. I accept full responsibility for the EU aviation security validation report. Name of the individual performing the validation: Name of the EU aviation security validator: Date: Signature: (1) OJ L 219, 22.8.2009, p. 1. (2) OJ L 107, 27.4.2011, p. 1. (3) OJ L 275, 25.10.2003, p. 32.. (4) European Union Member States: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom. (5) OJ L 220, 26.8.2011, p. 9. Point 6.8.1.1 of Regulation (EU) No 185/2010: Any air carrier carrying cargo or mail from an airport in a third country not listed in Attachment 6-F for transfer, transit or unloading at any airport falling within the scope of Regulation (EC) No 300/2008 shall be designated as an Air Cargo or Mail Carrier operating into the Union from a Third Country Airport  (ACC3). (6) This does not apply to air cargo or mail that is carried from a small number of countries exempted from ACC3 regime. (7) EU/EEA bound air cargo/air mail/aircraft in this validation checklist is equivalent to EU and Iceland, Norway and Switzerland bound air cargo/air mail/aircraft.. (8) Airports situated in Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, the United Kingdom as well as Iceland, Norway and Switzerland. (9) Regulation (EU) No 185/2010 as amended by Implementing Regulation (EU) No 859/2011.. (10) OJ L 218, 13.8.2008, p. 30..